Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AgREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
by and between The Lovesac Company, a Delaware corporation (the “Company”), and
Shawn Nelson (the “Executive”), effective as of June 5, 2019 (the “Effective
Date”).

 

RECITALS

 

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement effective as of October 26, 2017 (the “Employment
Agreement”); and

 

WHEREAS, Executive and the Company wish to amend the Employment Agreement to
memorialize certain agreements between them regarding Executive’s employment
relationship.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Annual Bonus. Section 3.2 of the Employment Agreement is hereby amended and
restated as follows:

 

3.2 Annual Bonus.

 

(a) Beginning with fiscal year 2020, the Company shall pay Executive during the
Term an annual bonus of up to 75% of the Base Salary (“Annual Bonus”), provided
that Executive achieves performance targets determined by the Board (or a
compensation committee thereof) and as adjusted to take into account the
aggregate cash bonuses payable or paid to the chief executive officer, chief
operating officer and chief financial officer in respect of the applicable
fiscal year. In the event that the Company achieves at least 90% of all of its
annual performance targets for the applicable completed fiscal year, the Annual
Bonus in respect of such fiscal year shall be 20% of the Base Salary. In the
event that the Company achieves at least 100% of all of its annual performance
targets for the applicable completed fiscal year, the Annual Bonus in respect of
such fiscal year shall be 60% of the Base Salary. In the event that the Company
achieves at least 110% of all of its annual performance targets for the
applicable completed fiscal year, the Annual Bonus in respect of such fiscal
year shall be 75% of the Base Salary. Performance between 90% and 110% of the
applicable performance targets will be interpolated relative to the next
threshold on a linear basis and, in the case of multiple performance targets, by
determining the average percentage achieved for the performance targets.

 



 

 

 

(b) The Executive must remain employed through the bonus payment date to receive
any Annual Bonus, provided, however, that in the event of termination of the
Executive’s employment by the Company, for any reason other than for Cause (as
defined below), and the performance targets are achieved in accordance with
Section 3.2(a), Annual Bonuses shall be awarded pro rata based on the proportion
of such fiscal year served by the Executive. The Executive shall not be entitled
to any such pro rata Annual Bonuses in any fiscal year occurring after the
fiscal year in which the Executive was terminated. The Annual Bonus will be
determined by the Board after receipt of the Company’s audited financials for
the applicable year.

 

2.Incentive Compensation. Section 3.3 of the Employment Agreement is hereby
deleted in its entirety.

 

3.IPO-Related Grant. Section 3.7 of the Employment Agreement is hereby deleted
in its entirety.

 

4.Termination with Good Reason or without Cause. Clause (ii) of Section 4.4 of
the Employment Agreement is hereby amended and restated as follows:

 

(ii) coverage under the Company’s group health plan under COBRA, if elected,
paid for by the Company (or be reimbursed for the premiums therefor),

 

5.Entire Agreement. The Employment Agreement, as amended by this Amendment, and
the Company’s 2017 Equity Incentive Plan, including any equity grant documents
under such plan, constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, and supersede all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, to the extent they relate in any way to the subject matter
hereof or thereof. In the event of an inconsistency between the terms of this
Amendment and the Employment Agreement, the terms of this Amendment will
control. Except as modified hereby, all terms and conditions of the Employment
Agreement will remain in full force and effect and likewise apply to this
Amendment.

 

6.Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with and subject to, the laws of the State of New York applicable
to agreements made and to be performed entirely within such state.

 

7.Counterparts; Facsimile Signatures. This Amendment may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Amendment may be transmitted by e-mail in pdf or similar format or facsimile and
such transmissions shall be deemed an original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

THE LOVESAC COMPANY

 

By: /s/ Jack Krause   Name: Jack Krause   Title: President  

 

Shawn Nelson

 

/s/ Shawn Nelson  

 

 

 

3